01-14-00862-CR

                In The Court Of Appeals Of Texas            FILED IN
                                                    1st COURT OF APPEALS
                             For The                    HOUSTON, TEXAS
             First Supreme Judicial District Of Texas4/13/2015 7:29:20 PM
                                                CHRISTOPHER A. PRINE
______________________________________________________________
                                                      Clerk

                           NO. 178th
            IN THE 178th JUDICIAL DISTRICT COURT
                  OF HARRIS COUNTY, TEXAS
              The Honorable David Mendoza, presiding

 ____________________________________________________________

             ANDRE THOMPSON
                                                 Appellant
                                 Vs.

            THE STATE OF TEXAS
                                                 Appellee


 ____________________________________________________________

                    APPELLATE COUNSEL’S
       MOTION TO WITHDRAW FROM FRIVOLOUS APPEAL
 ____________________________________________________________


                                       GLENN J. YOUNGBLOOD
                                       Appellant's Attorney
                                       5555 West Loop South Ste. 395
                                       Bellaire, Texas 77401
                                       (713)432-1013 [voice/FAX]
                                       SBOT# 22217400
TO THE HONORABLE COURT:

     Comes now Glenn J. Youngblood, Movant, asks the Court to permit him to

withdraw as counsel on appeal pursuant to the authority of Tex.R.App.P., Rule

6.5, Anders v. California, 386 US 738,744, 18 LEd.2d 493, 87 S. Ct. 1396 (1967);

McCoy v Court of Appeals of Wisconsin, Dist. 1, 486 U.S. 429, 108 S. Ct. 1895,

1902, 100 L. Ed. 2d 440 (1988); and would show unto the Honorable Court the

following: .

1.   On 10/8/2014 Movant was appointed by order of the Honorable, David

     Mendoza, Judge, 178th Judicial District Court, Harris County, Texas to

     represent the Appellant, Andre Thompson in his appeal in this cause.

2.    After a conscientious review of the record in this case and the applicable

      law, Movant has concluded that the Appellant’s appeal in this matter lacks

      merit, has no reasonable expectation for reversal of the judgment and is,

      therefore, frivolous.

3.    Concurrent with the filing of this motion Movant has filed a Brief In Support

      Of Appellant Counsel’s Motion To Withdraw From Frivolous Appeal.

4.    Movant has notified Appellant of the filing of this motion and of his right of

      access to the appellate record to file a pro se brief and the time period within

      which he must comply by letter and a copy of a Motion to Access the

      Appellate Record a copy of which is attached hereto as Exhibit “A”



                                        2 OF 4
      WHEREFORE, PREMISES CONSIDERED, Movant prays the Honorable

Court grant this motion to withdraw from representation of Appellant in the above-

entitled and numbered cause and that he be relieved of all further duties of

representation of Appellant.



                                     Respectfully submitted
                                                           Digitally signed by Glenn J. Youngblood
                                                           DN: cn=Glenn J. Youngblood, o,
                                                           ou=Attorney at Law,
                                                           email=glenlaw@att.net, c=US
                                     ___________________________
                                                           Date: 2015.04.13 17:47:51 -05'00'
                                     Glenn J. Youngblood
                                     Attorney at Law
                                     5555 West Loop South, Ste. 395
                                     (713) 432-1013 [Voice/FAX]
                                     SBOT# 22217400
                                     glenlaw@comcast.net




                                      3 OF 4
                            CERTIFICATE OF SERVICE

            On the ________________ a true and correct copy of the foregoing

Appellant Counsel’s Motion to Withdraw From Frivolous Appeal, including

Exhibit A, attached thereto, and the Brief In Support Of Appellant Counsel’s

Motion To Withdraw From Frivolous Appeal, were sent by U.S. Mail, Certified,

Return Receipt Requested or via Electronic document transfer mailed as follows:


            Name                         Address             Cert.                   Hand
                                                             Mail        FAX         Deliv
                                                                                     ered
Andre Thompson Appellant        Texas Department of
TDC #01959294                   Criminal Justice -             3
                                Institutional Division
                                Holliday Unit
                                295 IH45 North,
                                Huntsvile, TX 77320
Harris County District          1201 Franklin                                            3
Attorney’s Office,              Houston, Texas 77002
Appellate Division              FAX (713) 755-5809
                                Curry_alan@dao.hctx.net
                                                               Digitally signed by Glenn J.
                                                               Youngblood
                                                               DN: cn=Glenn J. Youngblood, o,
                                                               ou=Attorney at Law,
                                      ________________________________
                                                               email=glenlaw@att.net, c=US
                                      Glenn J. Youngblood      Date: 2015.04.13 17:48:26 -05'00'




                                      4 OF 4